DETAILED ACTION
The instant application having Application No. 16/395719 filed on April 26, 2019 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification.  This drawings only recite reference numbers without describing what the reference numbers refer to in any way. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on April 27, 2018 (French FR1853739).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “once the application client has received the fallback user profile, the fallback multimedia group profile(s), the fallback multimedia group encryption key(s) and the private communications encryption key(s)”. There is insufficient antecedent basis for these limitations in the claims. Additionally, earlier in claim 1 the application client has requested these four items and has received “a corresponding fallback user profile”, “at least one corresponding fallback multimedia group profile”, “at least one fallback multimedia group encryption key and at least one corresponding private communications encryption key”. Therefore, it is unclear if the claimed “the fallback user 
Dependent claims 2-12 are rejected for the same reasons as shown above and for being dependent on a previously rejected base claim.

Claims 3 and 4 recite multiple limitations that refer to “at least one authentication information”, “the requested authentication information”, “the authentication information”. It is unclear if all of these claim terms are referring to the same “authentication information” or different authentication informations. The Examiner suggests clarifying the claim by using the same wording for each claim term that is the same.
Claim 9 is written as an independent claim, but also depends from claim 1; therefore, claim 9 will be considered as a dependent claim. Claim 9 redefines many limitations that were previously defined in claim 1 such as “at least one user equipment”, “a user”, “an application client”, “at least one identity management server”, “an authentication request”, “a unique fallback identifier”, “at least one configuration management server”, “a request for fallback user profile”, “at least one multimedia group management server”, “a request for fallback multimedia group profiles”, “at least one fallback multimedia group profile”, “at least one encryption keys management server”, “a request for fallback multimedia group encryption keys and private communications encryption keys”, and “at least one fallback multimedia group encryption key and one private communications encryption key”. It is unclear if each of these terms refers to its 
Claim 10 recites “the fallback multimedia groups”; however, there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the process according to claim 1”; however, there is insufficient antecedent basis for this limitation in the claim. The claim should recite “the method according to claim 1”.


The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. 
 
Allowable Subject Matter
Claim 1 is objected to as being allowable, but would be allowable if the 35 USC 112 Rejections are overcome. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “sending, by an application client hosted on a user equipment, an authentication request to an identity management server; in the event of rejection of the 
	The closest prior art of record includes:
3GPP (NPL “3GPP TR 23.779 V13.0.0 (2015-09) – 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on application architecture to support Mission Critical Push 
Eidelson (US 8391136) – teaches assigning a fallback identifier when a network data connection is unavailable.
Klein (US 2014/0321444) – teaches authenticating to a secondary network if the authentication to the primary network fails.
Ryu (US 2019/0116483) – teaches triggering a fallback when authentication fails.
NPL “CS Fallback Function for Combined LTE and 3G Circuit Switched Services” – teaches an overview of CS Fallback.
Hedberg (US 2005/0064821) – teaches a fallback service providing multimedia services.
However, the series of steps to allow a user to obtain access to fallback communication services as currently claimed cannot be found in the prior art of record. None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art.
Claims 2-12 are objected to for the same reasons as cited above and for being dependent on a previously objected to base claim.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Shi (US 2011/0070900) – teaches a fallback identifier.
Eidelson (US 8780703) – teaches assigning a fallback identifier.
KR 20110126160 – teaches a series of steps that are taken when authentication fails.
NPL “Performance of CS Fallback from LTE to UMTS” – teaches the performance of CS Fallback traffic redirection from LTE to UMTS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498